DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–4

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Japanese Application No. 2017-123453 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–4 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "defining bond potential of a polymer material".

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: "using a computer" to perform the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized mathematical calculations).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–4 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a 
Claim 1 recites the step of "defining … the bond potential by using Morse-type function defined by the [] formula []             
                E
                =
                D
                L
                i
                m
                ×
                
                    
                        
                            
                                
                                    
                                        exp
                                    
                                    ⁡
                                    
                                        
                                            
                                                -
                                                
                                                    
                                                        
                                                            F
                                                            o
                                                            r
                                                            c
                                                            e
                                                            C
                                                        
                                                        
                                                            D
                                                            L
                                                            i
                                                            m
                                                        
                                                    
                                                
                                                ×
                                                
                                                    
                                                        R
                                                        -
                                                        
                                                            
                                                                R
                                                            
                                                            
                                                                M
                                                            
                                                        
                                                    
                                                
                                                -
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        2
                    
                
            
        ".  This is not a "Morse-type function".  The Morse potential function has the form             
                E
                =
                
                    
                        D
                    
                    
                        e
                    
                
                
                    
                        
                            
                                1
                                -
                                
                                    
                                        exp
                                    
                                    ⁡
                                    
                                        
                                            
                                                -
                                                a
                                                
                                                    
                                                        r
                                                        -
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                e
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        2
                    
                
            
        ; note that the             
                1
            
         addend has opposite sign.  The claimed "Morse-type function" cannot be fit — at least with any reasonable degree of accuracy — to a bond potential curve, because its minimum is at             
                +
                ∞
            
        , not             
                
                    
                        R
                    
                    
                        M
                    
                
            
        ; the claimed condition "such that the Morse-type function approximates the [bond] potential curve" cannot be satisfied.  Furthermore, the claimed "Morse-type function" cannot be used in most parameter fitting procedures because neither the first nor the second derivatives ever equal zero.  One of ordinary skill in the art therefore cannot use the claimed invention "for defining bond potential of polymer material".  The claims therefore fail to comply with the enablement requirement.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631